Title: Elizabeth Smith Shaw to Mary Smith Cranch, 28 March 1780
From: Shaw, Elizabeth Smith,Peabody, Elizabeth Smith Shaw
To: Cranch, Mary Smith



My dear Sister
Haverhill March 28th. 1780

It is so long since the enclosed was written that I am almost ashamed to send it. However I wish it may be accepted as a convincing Argugument that I have not been wholly unmindful of my Friends, and that the variety of Cares which have unavoidiably crouded upon me this winter, has not in the least abated my Concern and love for them. I have really so little Time for literary Employments, that writing has become a burden to me, though I conffess it arises from a consciousness, that what I write will not be worth spending time to peruse, and my Friends must not think it is owing to any want of Respect or Affection, particularly my much vallued Friend Betsy Leppington. When you see her tell her we love her as much as ever, that she is often the subject of our most grateful Conversation, and that it would give us the greatest pleasure to see her here.
Our little Son makes rapid proggress in his Parents affections, and I have the vanity to think you would love him too, were you with him, espicially if you could invest him, with a new pair of Eyes, more assimilated to the Coulour and Brightness of my Sisters. However I cannot perceive but that they may answer all the purposes of the finest Eyes in the World, unless it be in the matter of fascinating Ladies Hearts; it is true he may not have so many Trophies of that kind to boast of, nor so frequent Opportunities of shewing (as Gay expresses it) the Sugar on his Lips but this I conceive will no ways retard his progress in Literature.
Mr. Duncan, and Mr. Sparhawk have arrived at the threshold, and will very soon bow at the Shrine of Hymen—from hence we may conclude no Widower will ever die with Grief. All Haverhill seem disposed to join in the bands of wedlock—an excellent example this, in these days of peace and plenty.
We are greatly obliged to Brother Cranch for giving us so early intelligence of Brother Adam’s safe arrival in Spain. Prosperity strew his Paths, and waft him safe to his destined Shores.

We had no Opportunity of purchasing you any Flour, till after you had informed us you was provided for—and the money we were in hopes of procuring you some Wheat with, and after repeated importunities to Judge Seargant, we are happy to find you are furnished with some. The Judge expected a large quantity and was dissappointed several times, and at last did not get half so much as he expected.
It would have given us great pleasure to have fullfilled Dr. Tufts’s request, but there has been so much counterfeit Siberian Wheat, that it would not do to purchase any but of some particular Acquaintance.—My best regards attend his Family, and my Uncle Quincy’s.
If you have any pieces of that straw couloured russel that will do for a couple of heel Quarters I should be glad you would let me have it, and I send four Dollars for that purpose.—The two Miss Marshes, and I intended to have had, each of us a pair of Shoes, but the Man cut them so that we could not possibly get enough.
I hope my Friends will come and see me this spring. Mr. Shaw, and his Man Pratt propose taking a Journey as soon as the riding will permit but it is not probable I shall accompany them. I will forbear saying any more, least my sisters should exclaim as the Man who had a number of Twins, and cry send One at a time—and I will be content. Adeiu, my much loved Friends,

E. Shaw

